Citation Nr: 0109624	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from November 1965 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran testified from the RO at a videoconference 
hearing before the undersigned Member of the Board in 
Washington, D.C., in August 2000.  He stated that he goes to 
VA medical facilities as much as 2 to 3 times a month for 
treatment for his PTSD.  He testified that in addition to 
treatment in Marion, Illinois that he was to be sent to 
Decatur, Illinois, to be seen by a PTSD specialist.  He also 
testified that he thought that some of his VA medication was 
coming from Peoria, Illinois.  The RO should obtain and 
associate with the claims file all VA treatment records 
pertinent to the veteran's PTSD claim.  

Review of the record shows that the veteran underwent a VA 
Compensation and Pension Social Survey in August 1998, and a 
partial copy of the report of that survey is of record.  The 
RO should obtain a copy of the complete report and associate 
it with the claims file.  

At the hearing, the veteran testified that he last worked in 
1990 and he believes he cannot work because of his PTSD.  He 
testified that he has particularly severe problems with his 
concentration and with anger.  The veteran's testimony raises 
the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities, and 
the Board will refer this matter to the RO for appropriate 
action.  

In order to facilitate its decision regarding the veteran's 
disagreement with the 30 percent rating assigned for his 
PTSD, the Board will request that the RO arrange for an 
additional VA psychiatric examination.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA or non-VA, who have treated or 
evaluated him for PTSD from June 1998 to 
the present.  With any necessary 
authorization form the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  In any event, the RO should 
obtain all outpatient or hospital records 
for the veteran from the VA medical 
facilities in Marion, Decatur and Peoria, 
Illinois.  In addition, the RO should 
obtain a complete copy of the VA 
Compensation and Pension Social Survey 
conducted in August 1998.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

3.  The RO should request that the 
veteran complete and return a VA Form 21-
8940, Veterans Application for Increased 
Compensation Based on Unemployability.  

4.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from his service-connected 
PTSD. Any indicated studies should be 
performed.  With respect to each of the 
psychiatric symptoms listed in the 
current criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a symptom of the 
veteran's service-connected PTSD.  The 
examiner should provide a global 
assessment of functioning score based on 
the veteran's PTSD with an explanation of 
the significance of the score assigned.  
The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, 
including whether it renders him 
unemployable.  The rationale for all 
opinions expressed should be provided.  
The claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

6.  Then, the RO should readjudicate the 
claim of entitlement to a rating in 
excess of 30 percent for PTSD.  If it has 
not been rendered moot, the RO should 
adjudicate entitlement to a total rating 
based on unemployability due to service-
connected disabilities with consideration 
of the veteran's service-connected 
history of fracture of second and third 
fingers of the right hand as well as his 
service-connected PTSD.  The RO should 
also consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other matter, the veteran and 
his representative should be furnished a supplemental 
statement of the case addressing all issues in appellate 
status.  The veteran should be informed of the requirements 
to perfect an appeal with respect to any new issue addressed 
in the supplemental statement of the case.  The veteran and 
his representative should be provided an appropriate 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




